Citation Nr: 0516252	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  92-55 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for hypertensive heart disease.

2.  Entitlement to a disability rating greater than 10 
percent for eczematoid dermatitis of the hands and rash of 
the groin and penis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey which proposed a reduction of the 
disability rating for the veteran's service connected 
hypertensive heart disease and hypertension from 40 percent 
to 30 percent and continued a 10 percent rating for the 
veteran's eczematoid dermatitis of the hands.  In August 1991 
the RO finalized the proposed rating reduction.  The veteran 
also testified at an RO hearing in August 1991.  This 
transcript is associated with the claims folder.  During the 
course of this hearing, the veteran requested a Board hearing 
which was never held.      

A Board decision with respect to both issues was rendered in 
July 1992.  However, as it was subsequently determined that 
the veteran's requested Board hearing had not been held, he 
was granted a hearing before the Board in May 1993.  The July 
1992 Board decision was, therefore, vacated by a subsequent 
Board decision in August 1993.  The veteran testified before 
the Board at a hearing in May 1993.  In March 1994 the Board 
remanded the veteran's claim for further development.  In 
April 1998 the RO granted service connection for a rash of 
the groin and penis, combined this disability with the 
veteran's already service connected eczematoid dermatitis of 
the hands, and continued the disability rating for both skin 
disorders at 10 percent.  

In June 2000 the Board notified the veteran that the Board 
member who presided over the veteran's May 1993 hearing was 
no longer employed by the Board and provided the veteran the 
opportunity to request a new Board hearing.  In 
correspondence dated in July 2000 the veteran informed the 
Board that he wanted the Board to proceed in making a 
determination in his case.  In July 2000 the Board denied a 
restoration of the veteran's 40 percent disability rating for 
hypertensive heart disease from November 1, 1991 and remanded 
the issues of increased ratings for hypertensive heart 
disease/hypertension and eczematoid dermatitis of the hands 
and rash of the groin and penis for further development.  

By rating decision dated in December 2002 the RO granted a 
separate evaluation for the veteran's hypertension and 
assigned a disability rating of 20 percent.  That matter is 
not currently before the Board.  The development requested in 
the July 2000 remand has been completed and the case has 
since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2. For the period prior to January 12, 1998, the veteran's 
hypertensive heart disease was manifested by mild left 
ventricular hypertrophy with diastolic blood pressure 
readings predominantly below 110.

3. For the period beginning on January 12, 1998, the 
veteran's ejection fraction is 65 percent.  His metabolic 
equivalents (METS) level is 7.  

4.  The veteran failed to report for a scheduled VA 
dermatology examination in January 2004 without good cause.

5.  The veteran's eczematoid dermatitis of the hands and rash 
of the groin and penis is currently manifested by post-
inflammatory hyper-pigmentation of the dorsal hands and mild 
scaling and erythema of the gluteal cleft and peri-anal area.  
It is not manifested by constant exudation or itching, 
extensive lesions or marked disfigurement.  It is not shown 
to affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  
CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 
percent for hypertensive heart disease are not met. 38 
U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7007 (effective prior to, and 
since, January 12, 1998).

2.  The criteria for a disability rating in excess of 10 
percent for eczematoid dermatitis of the hands and rash of 
the groin and penis are not met.  38 U.S.C.A. § 1155 (West 
1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7899-7806 (effective prior to, and since, August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2001 and October 2003.  These letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's October 2003 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that might support his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1991.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in January 2005.  

The claims folder contains VA examinations, VA medical 
records, service medical records and all private medical 
records identified by the veteran.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

	1.  Hypertensive Heart Disease

The veteran's hypertensive heart disease is currently rated 
as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7007 (2004).  During the pendency of the veteran's 
appeal, the rating schedule was revised with respect to 
evaluating cardiovascular diseases, including hypertensive 
heart disease.  See 62 Fed. Reg. 65207 (1997) (January 12, 
1998).  That change became effective January 12, 1998.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Accordingly, the Board is generally required to review both 
the pre- and post- January 12, 1998, rating criteria to 
determine the proper evaluation for the veteran's disability 
due to hypertensive heart disease.  If it is determined that 
the new criteria are more favorable, the new criteria may not 
be applied for the period prior to the revision. See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 
U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.   

Prior to January 12, 1998, a 30 percent rating was warranted 
for hypertensive cardiovascular disease with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  A 60 percent 
rating required marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension of 120 or more, which may 
later have been reduced, dyspnea on exertion, more than light 
manual labor precluded.  A 100 percent rating required 
definite signs of congestive heart failure (CHF), more than 
sedentary employment precluded.  38 C.F.R. § 4.104, DC 7007 
(1997).

In the alternative, the veteran's disability could have been 
rated under the provisions of 38 C.F.R. § 4.104, DC 7101 
(1997).  That diagnostic code provided for a 10 percent 
evaluation when diastolic blood pressure was predominantly 
100 or more; a 20 percent evaluation where the diastolic 
blood pressure was predominantly 110 or more with definite 
symptoms; a 40 percent evaluation where the diastolic blood 
pressure readings were predominantly 120 or more with 
moderately severe symptoms; and a maximum 60 percent 
evaluation where diastolic blood pressure was predominantly 
130 with severe symptoms.

Under the revised criteria of 38 C.F.R. § 4.104, DC 7007 
(2003), a 30 percent rating requires a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating requires 
chronic CHF, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

A note in the regulation indicates that one MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 millimeters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.  38 C.F.R. § 4.104 (2003).

Service medical records show that the veteran was treated for 
elevated blood pressure in November 1967 and September 1969.  
At the time of discharge a diagnosis of hypertension was 
shown.  Rating action in September 1971 granted service 
connection for hypertension and assigned a non-compensable 
disability rating.  This rating was later increased to 40 
percent by rating decision dated in May 1976.  In January 
1983 the veteran was diagnosed with hypertensive heart 
disease and in September 1983 the RO issued a rating decision 
which continued a 40 percent evaluation with a change in the 
diagnostic code from DC 7101 to DC 7101-7007.  As was stated 
earlier, the RO proposed a reduction in the veteran's 
disability rating for hypertensive heart disease and 
hypertension from 40 percent to 30 percent in a rating 
decision dated in May 1991.  In August 1991 the RO reduced 
the rating.  The veteran appealed this decision and in July 
2000 the Board denied a restoration of the veteran's 40 
percent disability rating for hypertensive heart disease from 
November 1, 1991 and remanded the issue of an increased 
rating for hypertensive heart disease.  By rating decision 
dated in December 2002 the RO granted a separate evaluation 
for the veteran's hypertension and assigned a disability 
rating of 20 percent.  VA medical reports reflect treatment 
and evaluation of the veteran's hypertensive heart disease on 
many occasions post service.

Evidence relevant to the level of severity of the veteran's 
hypertensive heart disease from July 25, 1990, the date of 
the veteran's claim for an increase, includes the report of a 
VA examination conducted in January 1991.  This examination 
showed a blood pressure reading of 140/110, normal chest, 
normal pulses, no edema, normal breath sounds, and normal 
heart sounds.  The veteran was reportedly taking medication 
for his condition.  An echocardiogram (EKG) report showed 
mild left ventricular hypertrophy.  A private EKG report in 
August 1991 also showed left ventricular hypertrophy 
(concentric) in addition to mild to moderate left atrial 
enlargement.  

The veteran was subsequently afforded another VA examination 
in October 1994.  At that time the veteran had a regular 
heart rate of 84 beats per minute with a grade I/IV systolic 
murmur on the left sternal border and no sign of congestive 
heart failure.  An EKG report found mild left ventricular 
hypertrophy with normal systolic function and evidence of 
diastolic dysfunction by Doppler and a normal right heart.  
Blood pressure readings when seated ranged from 148/106 in 
the left arm, 140/100 in the right arm, and 150/102 in the 
right arm recumbent.  The diagnosis was hypertensive heart 
disease with mild left ventricular hypertrophy status 2 and 
prognosis 2.  

In June 1995 the veteran was afforded yet another VA 
examination.  At that time, the veteran gave a history of 
atypical chest pain which was not provoked by strenuous 
activity.  The response of the chest pain to nitroglycerin 
was also atypical.  The examiner reported a history of an 
October 1994 chest X-ray, which was normal, and a July 1995 
Thallium Graded exercise test showing excellent exercise 
tolerance with the veteran reaching a maximum workload of 
13.0 METS.  The Thallium imaging portion of the test was 
abnormal, showing a moderate sized partially reversible 
inferior lateral defect.  An EKG performed at the time of the 
examination was interpreted as normal.  On physical 
examination, the examiner noted a blood pressure reading of 
160/110 in the left arm sitting at rest with a pulse of 64.  
The fundi were normal.  The chest examination was 
unremarkable and neck and pedal pulses were full.  The 
veteran's functional status was one.  The examiner diagnosed 
the veteran with hypertensive heart disease status one 
manifested by mild left ventricular hypertrophy on EKG and an 
abnormal Thallium catherization.  

There was some discussion of referring the veteran to the 
Cardiology Clinic for a cardiac catherization.  Further 
clarification of this statement was obtained.  In an addendum 
dated in July 1996, the VA examiner stated that he had 
consulted with the Cardiology Clinic which indicated that 
although the veteran did have an abnormal Thallium exercise 
study, in light of the veteran's excellent exercise capacity 
and the smallness of the abnormality, they would not suggest 
that the veteran undergo cardiac catherization at that time.  

Due to the January 12, 1998 change in the regulations 
regarding the schedular criteria for evaluating 
cardiovascular diseases, the veteran underwent one more VA 
examination in February 2001.  Blood pressure reading at this 
examination was 170/110.  The examiner referred to an 
exercise perfusion study done in 1995 as normal and the 
veteran reported  that he was to undergo a similar test with 
his pricate cardiologist in the near future.  The veteran 
also reported that he continued to work as a shop teacher and 
experience atypical chest pain.  According to the examiner, 
there was no change in the veteran's heart history since 
1995.  A diagnosis of poorly controlled high blood pressure 
was given, and further diagnosis was pending for receipt of 
private sector exercise/perfusion study reports.  

In April 2001 the veteran underwent a treadmill exercise test 
ordered by his private physician.  The veteran exercised for 
3:59 minutes of stage 2 using the Bruce protocol and achieved 
a workload of 7.0 METS.  The heart rate went from 82 to 134 
bpm (80% of maximum predicted heart rate for age) and the 
blood pressure went from 40/90 to 250/100.  The test was 
stopped because of shortness of breath.  No arrhythmias were 
noted.  The veteran did not experience chest pain during the 
study.  There were no EKG changes for ischemia.  The veteran 
also underwent a myocardial perfusion imaging study.  This 
study found normal spect perfusion imaging and mildly 
enlarged left ventricle, normal wall motion and left 
ventricular function.  Left ventricular ejection fraction was 
65 percent.  

Also of record are VA outpatient treatment notes dated from 
May 1989 through July 1997.  These records reflect ongoing 
complaints of, and treatment for hypertension and atypical 
chest pain.          

For the earlier period from July 25, 1990 to January 12, 
1998, the evidence does not show that the veteran's heart 
disability meets the diagnostic criteria to warrant an 
evaluation in excess of the 30 percent assigned.  As 
reflected in the January 1991, October 1994, and June 1995 VA 
examinations, the medical evidence from those periods shows 
that the veteran's diastolic blood pressure was never higher 
than 110. The record does not show definite signs of 
congestive heart failure or preclusion of more than sedentary 
employment.  Nor does the record for those periods show 
marked enlargement of the heart, sustained diastolic 
hypertension with diastolic pressure of 120 or more, dyspnea 
on exertion, or preclusion of more than light manual labor.  

Applying the revised rating criteria to the evidence since 
January 12, 1998, there is no basis for a rating higher than 
the 30 percent rating currently assigned.  First, the 
evidence does not show a diagnosis of congestive heart 
failure to warrant assignment of a 100 percent rating.  
Similarly, the evidence shows that his lowest level of 
workload was 7.0 METs.  The veteran complained of only 
occasional shortness of breath and chest pains with no 
functional impairment resulting from such symptoms.  Such 
clinical findings do not approach the workload level of less 
than 5 METs.  Lastly, while he does have left ventricular 
dysfunction, his ejection fraction is not shown to have ever 
been lower than 50 percent.  Thus, his disability does not 
meet or approximate the criteria for an evaluation in excess 
of 30 percent under DC 7007.  38 C.F.R. § 4.7. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for the veteran's hypertensive heart disease.

2.  Eczematoid Dermatitis of the Hands and Rash of the Groin 
and Penis

The veteran contends that his service connected eczematoid 
dermatitis of the hands and rash of the groin and penis is 
more disabling than currently evaluated.  
The veteran's skin condition is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.118, DC 7899-7806 (2004).  The 
Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the 
pendency of his appeal. See 67 Fed. Reg. 49590-49599 (July 
31, 2002) (effective August 30, 2002) codified at 38 C.F.R. § 
4.118 (2003).  As was stated earlier, where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Accordingly, 
the Board is generally required to review both the pre- and 
post-August 20, 2002, rating criteria to determine the proper 
evaluation for the veteran's disability due to his skin 
condition.  

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation. 38 C.F.R. § 4.118, 
DC 7806 (2002).  A compensable rating of 10 percent requires 
evidence of exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  Id.  The next higher 
evaluation of 30 percent requires evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  The highest rating allowable pursuant to 
this Code necessitates evidence of ulceration, extensive 
exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  Id.   

Effective August 30, 2002, dermatitis or eczema will be rated 
as follows: More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period will result in a 60 percent evaluation.  20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period will result in a 30 percent evaluation.  
At least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period will result in a 10 percent 
evaluation.  Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period will 
result in a non compensable evaluation.  

By way of history, a March 1983 rating decision granted 
service connection for eczematoid dermatitis of the hands and 
assigned a non-compensable disability rating.  A January 1985 
rating decision increased the disability rating for 
eczematoid dermatitis of the hands to 10 percent.  In July 
1990, the veteran submitted a claim for an increased rating.  
A rating decision dated in May 1991 continued the veteran's 
10 percent rating for his skin disorder.  A Board decision 
with respect to the skin disorder was rendered in July 1992.  
However, as it was subsequently determined that the veteran 
had requested a hearing before the Board, he was granted a 
hearing before the Board in May 1993.  The July 1992 Board 
decision was, therefore, vacated by a subsequent Board 
decision in August 1993.  In March 1994 the Board remanded 
the veteran's claim for further development.  In April 1998 
the RO granted service connection for a rash of the groin and 
penis, combined this disability with the veteran's already 
service connected eczematoid dermatitis of the hands, and 
continued the disability rating for both skin disorders at 10 
percent.  In July 2000 the Board remanded the issue of 
increased rating for eczematoid dermatitis of the hands and 
rash of the groin and penis for further development.  

Throughout the course of this appeal, the veteran has been 
afforded multiple VA examinations for his skin disorder.  
Reports of examinations conducted in July 1994, October 1994, 
and January 2001 are associated with the claims folder.  The 
veteran has also failed to report to several VA examinations 
including examinations scheduled in July 1997, August 1997, 
and December 1997.  Also, as was stated earlier, during the 
pendency of this appeal, VA issued new regulations for rating 
disabilities for the skin under 38 C.F.R. § 4.118, which 
became effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(Jul. 31, 2002).  Due to this change in the rating criteria, 
the veteran was afforded a new VA examination to address the 
current criteria.  This examination was scheduled for January 
2004 and the veteran was provided notice of this examination 
by correspondence dated in December 2003.  The veteran failed 
to report to this examination and failed to show "good 
cause" for his failure to report.    

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, a 
claim for an increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2004).  
However, the Board notes that correspondence from the RO 
dated in October 2003 and December 2003 informed the veteran 
that his failure to report to a VA examination would result 
in a decision made based on the evidence of record.  Thus, in 
the interest of fairness, the Board will make a decision on 
this claim based on the evidence of record.

Evidence relevant to the current level of severity of the 
veteran's skin condition includes three VA dermatologic 
examinations conducted in July 1994, October 1994, and 
January 2001.  The July 1994 VA examination report reflects 
complaints by the veteran of a rash on the hands and groin 
with "unbearable itching."  Examination revealed a few 
dried up plaques on both hands and a large eczematous plaque 
on the right hand.  The October 1994 VA examination report 
reflects the veteran's complaints of a constant skin rash 
with constant itching on hands and occasionally around waist 
and crotch area.  The examination was limited to the 
cardiovascular system.  VA treatment records dated in the 
1980's and 1990's reflect some skin complaints, but mostly 
treatment for other problems.  The veteran failed to report 
for several scheduled examinations.  The January 2001 VA 
examination reported post-inflammatory hyper-pigmentation of 
the dorsal hands with non papules and mild scaling and 
erythema of the gluteal cleft and per-anal area.  The 
diagnosis was intertrigo and probable hand eczema, no 
clinical disease currently.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent under DC 7899-7806 
for the veteran's service connected skin disorder.  There is 
no objective evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  There is no 
evidence that the veteran's skin disorder affects more than 
20 percent of the entire body or exposed areas affected.  Nor 
is there evidence that the veteran's skin condition requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of more 
than six weeks during the past 12-month period.  Also, as 
mentioned previously, the veteran has not cooperated with 
attempts to more accurately evaluate the extent of his skin 
disability by reporting for another VA examination.  
Therefore, the assignment of a disability rating greater than 
10 percent under DC 7899-7806 must be denied.  

There are no other alternative diagnostic codes under 38 
C.F.R. § 4.118 that could apply to the veteran's skin 
disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the appellant's eczematoid dermatitis of the 
hands and rash of the groin and penis.


ORDER

A disability rating greater than 30 percent for hypertensive 
heart disease is denied.

A disability rating greater than 10 percent for eczematoid 
dermatitis of the hands and rash of the groin and penis is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


